DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a valve assembly for use in a wellbore includes a housing defining a bore that extends axially therethrough. A valve seat positioned in the housing and a valve element movably positioned in the housing. The valve seat and the valve element are concentric to one another, but non-concentric with the housing, such that a centerline defined through the valve seat and the valve element is offset from a central axis of the housing. The valve element is linearly actuatable relative to the housing between a closed position in which the valve element engages the valve seat and blocks the bore and an open position in which the valve element permits flow of fluid therethrough. The novel features are when the valve element in the open position is configured to permit an obstructing member to move through the valve seat and around the valve element. Also, the bore comprises a first bore portion and a second bore portion, the first bore portion being smaller in radial dimension than the second bore portion and radially offset therefrom, the valve seat being disposed in the first bore portion and the valve element being disposed at least partially in the second bore portion.  Another novel feature is a blocking member configured to direct an obstructing member around the valve element when the valve element is in the open position. Also, linearly actuating the valve element comprises pumping fluid downhole through a workstring to which the valve assembly is connected, and wherein the valve element prevents reverse fluid flow in an uphole direction. As well as, deploying one or more obstructing members through the housing when the valve element is in the open position.  In conclusion, examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676